

115 HR 3167 IH: Debt Ceiling Alternative Act
U.S. House of Representatives
2017-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3167IN THE HOUSE OF REPRESENTATIVESJuly 6, 2017Mr. Schweikert (for himself, Mr. Franks of Arizona, Mr. Meadows, and Mr. Fortenberry) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Financial Services, the Budget, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that, in the event that the Secretary of the Treasury estimates that the debt ceiling
			 will be reached, the Secretary is required to issue GDP-linked bonds to
			 pay the principal and interest on the public debt and the President is
			 authorized to request the rescission of certain unobligated balances and
			 sell certain mortgage-related assets, and for other purposes.
	
 1.Short titleThis Act may be cited as the Debt Ceiling Alternative Act. 2.Estimate that borrowing will reach the statutory debt limitIf the Secretary of the Treasury makes an estimate of net marketable borrowing for a quarter that estimates that the debt of the United States, as defined in section 3101 of title 31, United States Code, will reach the statutory limit during such quarter, the Secretary shall immediately notify Congress of such estimate, and the Secretary of the Treasury shall issue bonds described under section 3 and the President may take the actions described under sections 4 and 5.
		3.Issuance of GDP-linked bonds to pay the principal and interest on the public debt
 (a)In generalUpon the issuance of a notification to Congress under section 2, the Secretary of the Treasury shall issue bonds—
 (1)with an interest rate linked to the nominal gross domestic product of the United States; and (2)the proceeds from which may only be used to pay the principal and interest on obligations of the United States held by the public or the Old-Age and Survivors Insurance Trust Fund and Disability Insurance Trust Fund.
 (b)Obligations exempt from public debt limitObligations issued under subsection (a) shall not be taken into account in applying the limitation in section 3101(b) of title 31, United States Code, to the extent that such obligation would otherwise cause the limitation in section 3101(b) of title 31, United States Code, to be exceeded.
			(c)Report on certain actions
 (1)In generalIf the Secretary of the Treasury issues bonds under subsection (a), the Secretary shall thereafter submit a report each week, until all such bonds are redeemed, providing an accounting relating to—
 (A)the principal on mature obligations and interest that is due or accrued of the United States; and (B)any bonds issued pursuant to subsection (a).
 (2)SubmissionThe report required by paragraph (1) shall be submitted to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate.
				4.Rescission of unobligated balances
 (a)Identification of unobligated balancesUpon the issuance of a notification under section 2, the President may issue a message to Congress containing a list of budget authority proposed to be rescinded. Such list may only contain items related to unobligated balances of funds made available before the beginning of the fiscal year during which such notification is made.
 (b)Expedited consideration of rescissionsA message issued pursuant to subsection (a) shall be deemed a special message for purposes of the expedited procedures described under section 1017 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 688).
			5.Sale of mortgage-related assets
 Upon the issuance of a notification to Congress under section 2, the President may order the sale of the following assets, with the proceeds from such sales deposited in the Treasury:
 (1)On-balance sheet non-performing mortgages of the Federal National Mortgage Association. (2)Other mortgages owned or held by the Federal National Mortgage Association.
 (3)Real estate owned properties of the Federal National Mortgage Association. (4)On-balance sheet non-performing mortgages of the Federal Home Loan Mortgage Corporation.
 (5)Other mortgages owned or held by the Federal Home Loan Mortgage Corporation. (6)Real estate owned properties of the Federal Home Loan Mortgage Corporation.
 (7)Mortgage-backed securities held by the Board of Governors of the Federal Reserve System or any Federal reserve bank.
			